Citation Nr: 0104810	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  95-20 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1980 to 
June 1982.  

This appeal arises from a January 1995 rating action of the 
New Orleans, Louisiana, regional office (RO).  In that 
decision, the RO determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for an acquired psychiatric disorder had not been 
received.  

In June 1998, the Board of Veterans' Appeals (Board) notified 
the veteran that, due to an extended illness, the Member of 
the Board who had conducted a hearing at the RO in December 
1997 would not be able to participate in a decision of the 
veteran's claim; that his case would be reassigned to another 
Member of the Board for a decision; and that the law requires 
that the Member of the Board who conducts a hearing on an 
appeal must also participate in any decision made on that 
appeal.  Consequently, the Board explained to the veteran 
that, although the Board could make a decision on the 
appellate record as it stood, with a complete transcript of 
the December 1997 hearing, he had the right to have a hearing 
before another Member of the Board if he so desired.  The 
veteran elected to attend a hearing before another Member of 
the Board at the RO as soon as possible.  

In July 1998, the Board remanded the case to the RO to accord 
the agency an opportunity to schedule the veteran for his 
requested hearing.  In August 1998, the veteran waived his 
right to an in-person hearing before a Member of the Board at 
the RO and elected instead to present testimony via a 
videoconference hearing at the agency before a Member of the 
Board in Washington, D.C.  Thereafter, in February 1999, the 
veteran presented testimony on his appeal before the 
undersigned Member of the Board via a videoconference 
hearing.  

In July 1999, the Board determined that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder had, 
in fact, been received.  Additionally, the Board remanded the 
underlying service connection issue to the RO for further 
evidentiary development. 


REMAND

A significant change in the law occurred just before the 
veteran's claims folder was returned to the Board.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

The most recent VA psychiatric examination was conducted in 
October 1999. Thereafter, the examiner provided a diagnosis 
of possible paranoid schizophrenia and explained that a more 
definitive diagnosis could not be made based on one brief 
examination.  The examiner recommended a period of 
observation and hospitalization for 30 days.  The veteran 
declined to be hospitalized.  

The Board notes that pursuant to the July 1999 remand, the RO 
attempted on several occasions to obtain a copy of the Social 
Security Administration (SSA) decision awarding disability 
benefits to the veteran as well as the medical records used 
in support of the grant.  No response was received from SSA.  
In June 2000 the veteran's congressman submitted a copy of a 
decision by SSA, which shows that the veteran had been 
disabled since December 1999 due to schizophrenia.  This is 
subsequent to the VA examination.  The veteran has indicated 
that he had been receiving SSA benefits since 1986.  As such 
the Board believes that additional development is required. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for the reported 
psychiatric illness.  

2.  The RO should request the VA facility 
in New Orleans to furnish copies of any 
treatment records covering the period 
from September 1999 to the present

3.  The RO should inform the veteran that 
the RO has been unable to obtain a copy 
of the records on which the SSA decision 
was based and him to furnish copies of 
any pertinent medical records in his 
possession. 

4.  The RO should undertake whatever 
action is necessary in order to obtain 
copies of the records on which the SSA 
decision was based or a response 
explaining why these records are not 
available. 

5.  Thereafter, a VA examination should 
be conducted by a board of two 
psychiatrists and one psychologist to 
determine the nature, severity, and 
etiology of any psychiatric disorder that 
the veteran may have.  The claims folder, 
and a copy of this remand, should be made 
available to the examiners.  The 
examination should include all necessary 
specialized evaluations, tests and 
studies.  Following the examination and 
in conjunction with a complete review of 
the claims folder, the examiners should 
correlate their findings and render a 
diagnosis as well as an opinion as to 
whether it is as likely as not that any 
acquired psychiatric disorder diagnosed 
is related to the veteran's military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

7.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




